Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed on 12/23/2020 has been entered into record.  Claims 1, 16, and 19-20 have been amended.  Claim 14 has been cancelled. Claims 21-35 are newly added.  Claims 1-13 and 15-35 remain pending.
Response to Arguments
Regarding to abstract objection due to the length of abstract longer than 150 words.  Examiner withdraws said objection due to proper amendment to the abstract.
Regarding to claims 1-13 and 15-20 rejected under 35 USC 103a, Applicant argued on page 21 “The Office Action objected to claims 14 and 18 are being dependent upon a rejected base claim, but stated that they would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Applicant thanks the Examiner for thorough examination of the application and the indication of allowable subject matter.  Applicant has amended independent claims 1,16, and 19 to incorporate the allowable subject matter from claim 14. Furthermore, Applicant has added claims 21-35 including independent claims 21, 33 and 34 which incorporate subject matter from independent claims 1, 16, and 19, respectively, as well as the allowable subject matter in claim 18 and the intervening subject matter in claim 17”.
Applicant’s arguments have been considered and they are persuasive therefore, Examiner withdraws said rejections.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/23/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
However, an applicant's duty of disclosure of material information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant data from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical data. It ignores the real world conditions under which examiners work." Rohm & Haas Co. v. Crystal Chemical Co., 722 F.2d 1556, 1573, 220 U.S.P.Q. 289 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). An applicant has a duty to not just disclose pertinent prior art references but to make a disclosure in such way as not to "bury" it within other disclosures of less relevant prior art. See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 U.S.P.Q.2d 1801 (N.D. Ind. 1992); Molins PLC v. Textron Inc., 26 U.S.P.Q.2d 1889, 1899 (D. Del. 1992); Penn Yan Boats, Inc. v. Sea LarkBoats, Inc. etaL, 175 U.S.P.Q. 260, 272 (S.D. FI. 1972). It is unreasonable for the Examiner to review all of the cited references thoroughly. By initialing the accompanying 1449 form, Examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review has been made

EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Abstract
Line 9 – [[sensor collection routine]]the at least one collector route and the at least one sensor specification; a data acquisition
Line 14 - parameter by evaluating at least one of: the at least one selected sensor collector route[[collection routine]] and the
Line 15 – at least one selected sensor specification; and an analysis response circuit structured to adjust at least one of:
Line 16 - the [[selected sensor collection routine]]selected at least one sensor collector route and the at least one selected sensor specification, in response to the
Specification
[0006] line 6 - one of each of the at least one sensor collector route[[collection routine]] and the at least one sensor specification; a data acquisition
[0006] line 10 - collection quality parameter by evaluating at least one of: the selected at least one sensor [[collection routine]]collector route and the
Claim 1
Line 9 - response to a selected one of each of the at least one sensor collector route[[collection routine]] and the
Line 18 – [[selected]]the selected at least one sensor collector route[[collection routine]] and the selected at least one sensor
Line 20-21 - an analysis response circuit structured to adjust at least one of: the selected [[sensor collection routine]]at least one sensor collector route and the selected at least one sensor specification, in response to the data
selected at least one sensor
Line 25 - wherein the adjusting the selected at least one sensor specification comprises adjusting at least one
Claim 8
Line – 2 adjust the selected [[collection routine]]at least one collector route to store at least a portion of the plurality of detection values
Claim 16
Line 8 - of the at least one stored [[sensor collection routine]]collector route and the at least one stored sensor
Line 16 – [[sensor collection routine]]at least one stored collector route and the selected at least one stored sensor specification; and
Line 17-18 - adjusting at least one of the selected [[sensor collection routine]]at least one stored collector route and the selected at one stored sensor specification in response to the data collection quality parameter
Line 19 - wherein the adjusting includes adjusting the selected at least one stored sensor specification in response
Line 21 - wherein adjusting the selected at least one stored sensor specification comprises adjusting at least one
Claim 17
Line 4 - the selected [[sensor collection routine]]at least one stored collector route comprises a data communication path between at
at least one stored collector route in
Claim 18
Lines 1-2 - The method of claim 17, wherein the adjusting the selected [[sensor collection routine]]at least one stored collector route further comprises at least one operation selected from the operations consisting of:
Claim 19
Line 9 - channels in response to a selected one of each of the [[sensor collection routine]]at least one collector route and the
Line 15-18 - selected [[sensor collection routine]]at least one collector route and the selected at least one sensor specification; and an analysis response component configured to adjust at least one of the selected [[sensor collection routine]]at least one collector route and the selected at least one sensor specification in response to the data collection quality parameter
Lines 19-21 - wherein the analysis response component is further structured to adjust the selected at least one sensor specification in response to the data collection quality parameter, wherein the adjusting the selected at least one sensor specification comprises adjusting at least one
Claim 21
Line 9 - response to a selected one of each of the at least one [[sensor collection routine]]collector route and the
Line 18-21 - selected at least one [[sensor collection routine]]at least one collector route and the selected at least one sensor specification; and an analysis response circuit structured to at least one collector route and the selected at least one sensor specification, in response to the data
Line 26 - wherein the selected [[sensor collection routine]]at least one collector route comprises a data communication path
Line 33-35 - wherein the analysis response circuit is further structured to adjust the selected [[sensor collection routine]]at least one collector route in response to the blocked at least one communication segment, and wherein adjusting the selected [[sensor collection routine]]at least one collector route further comprises at least one
Claim 25
Line 2 - adjust the selected [[collection routine]]at least one collector route to store at least a portion of the plurality of detection values
Claim 33
Line 8 - of the at least one stored [[sensor collection routine]]at least one stored collector route and the at least one stored sensor
Lines 16-17 – [[sensor collection routine]]at least one stored collector route and the selected at least one stored sensor specification; and adjusting at least one of the selected sensor collection routine and the selected sensor
Line 22 - wherein the selected [[sensor collection routine]]at least one stored collector route comprises a data communication path
Line 29-31 - wherein the method further comprises adjusting the selected [[sensor collection routine]]at least one stored collector route in response to the blocked at least one communication segment, and wherein the adjusting the selected [[sensor collection routine]]at least one stored collector route further comprises at least one
Claim 34
Line 9 - channels in response to a selected one of each of the [[sensor collection routine]]at least one collector route and the
Lines 15-17 - selected [[sensor collection routine]]at least one collector route and the selected at least one sensor specification; and an analysis response component configured to adjust at least one of the selected [[sensor collection routine]]at least one collector route and the selected at least one sensor specification in response to the data
Line 22 - wherein the selected [[sensor collection routine]]at least one collector route comprises a data communication path
Lines 30-32 - [[sensor collection routine]]at least one collector route in response to the blocked at least one communication segment, and wherein adjusting the selected [[sensor collection routine]]at least one collector route further comprises at least one
Authorization for this examiner's amendment was given in an interview with Gregory D. Sturm on 02/22/2021.
Allowable Subject Matter
Claims 1-13 and 15-35 allowed
The following is a statement of reasons for the indication of allowable subject matter:
The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations.
Regarding independent claim 1, the prior art of record does not teach or suggest the claimed invention having “wherein the analysis response circuit is further structured to adjust the at least one sensor specification in response to the data collection quality parameter, wherein the adjusting the at least one sensor specification comprises adjusting at least one parameter selected from the parameters consisting of: a sensor range; a sensor scaling value; a sensor sampling frequency; a data storage sampling frequency; and a  utilized input channel value, the utilized input channel value indicating which input channel from the plurality of input channels is communicatively coupled to the data collector, and wherein the plurality of available input channels has at least one distinct sensing parameter selected from the sensing parameters consisting of: input ranges, sensitivity values, locations, reliability values, duty cycle values, resolution values, and maintenance requirements”.
Regarding claims 2-13 and 15, the claims have been found allowable due to their dependencies to claim 1 above.
Regarding independent claim 16, the prior art of record does not teach or suggest the claimed invention having “wherein the adjusting includes adjusting the at least one sensor specification in response to the data collection quality parameter, wherein adjusting the at least one sensor specification comprises adjusting at least one parameter selected from the parameters consisting of: a sensor range; a sensor scaling value; a sensor sampling frequency; a data storage sampling frequency; and a utilized input channel value, the utilized input channel value indicating which input channel from the plurality of input channels is communicatively coupled to the data collector, and wherein the plurality of available input channels has at least one distinct sensing  parameter selected from the sensing parameters consisting of: input ranges, sensitivity values, locations, reliability values, duty cycle values, resolution values, and maintenance requirements”.
Regarding claims 17-18, the claims have been found allowable due to their dependencies to claim 16 above.
Regarding independent claim 19, the prior art of record does not teach or suggest the claimed invention having “wherein the analysis response component is further structured to adjust the at least one sensor specification in response to the data collection quality parameter, wherein the adjusting the at least one sensor specification comprises adjusting at least one parameter selected from the parameters consisting of: a sensor range; a sensor scaling value; a sensor sampling frequency; a data storage sampling frequency; and a utilized input channel value, the utilized input channel value indicating which input channel from the plurality of input channels is communicatively coupled to the data collector, and wherein the plurality of available input channels has at least one distinct sensing parameter selected from the sensing parameters consisting of: input ranges, sensitivity values, locations, reliability values, duty cycle values, resolution values, and maintenance requirements”.
Regarding claim 20, the claims have been found allowable due to their dependencies to claim 19 above.
Regarding independent claim 21, the prior art of record does not teach or suggest the claimed invention having “wherein the analysis response circuit is further structured to adjust the selected at least one collector route in response to the blocked at least one communication segment, and wherein adjusting the selected sensor collection routine further comprises at least one operation selected from the operations consisting of: adjusting a data storage profile comprising the data communication path for the plurality of detection values in a distributed data storage to store data in a second storage destination until the blocked at least one communication segment is restored, and adjusting the data storage profile to a second data communication path for the plurality of detection values, the second data communication path comprising an alternate network routing to reach the storage destination”.
Regarding claims 22-32, the claims have been found allowable due to their dependencies to claim 21 above.
Regarding independent claim 33, the prior art of record does not teach or suggest the claimed invention having “wherein the method further comprises adjusting the selected at least one collector route in response to the blocked at least one communication segment, and wherein the adjusting the selected at least one collector route further comprises at least one operation selected from the operations consisting of: adjusting a data storage profile comprising the data communication path for the plurality of detection values in a distributed data storage to store data in a second storage destination until the blocked at least one communication segment is restored, and adjusting the data storage profile to a second data communication path for the plurality of detection values, the second data communication path comprising an alternate network routing to reach the storage destination”.
Regarding independent claim 34, the prior art of record does not teach or suggest the claimed invention having “wherein the analysis response component is further configured to adjust the selected at least one collector route in response to the blocked at least one communication segment, and wherein adjusting the selected sensor collection routine further comprises at least one operation selected from the operations consisting of: adjusting a data storage profile comprising the data communication path for the plurality of detection values in a distributed data storage to store data in a second storage destination until the blocked at least one communication segment is restored, and adjusting the data storage profile to a second data communication path for the plurality of detection values, the second data communication path comprising an alternate network routing to reach the storage destination”.
Regarding claim 35, the claims have been found allowable due to their dependencies to claim 34 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DACTHANG P NGO whose telephone number is (571)272-9614.  The examiner can normally be reached on M-TH 930-630PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DACTHANG P NGO/Examiner, Art Unit 2864                                                                                                                                                                                                        
/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862